DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to Claims 1,5-7,10-12,24 in the submission filed 6/23/2022 are acknowledged and accepted.
Cancellation of Claims 4,9 is acknowledged and accepted.
New Claims 27-28 are acknowledged and accepted as the subject matter of the claims is similar to the subject matter of the originally elected claims.
In view of the amendments to the claims, rejection under 35 U.S.C. 112(b)  is withdrawn.
Pending Claims are 1-3,5-8,10-12,24-28. Claims 13-23,25-26 were withdrawn in response to a previous restriction action. Claim 8 was canceled previously.
Claims 1-3,5-8,10-12,24,27-28 will be examined.

Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. Applicant argues the following:
a)	Tremblay, Morishima, Futterer, Piehler  do not teach "wherein the imaging device comprises the first imaging system arranged at a first angle and a first distance (as recited in new claims 27-28)  with respect to the holographic element”, "the second imaging system arranged at a second angle and a second distance (as recited in new claims 27-28), with respect to the holographic element." and  "wherein the at least two intermediate images are arranged at different distances from the holographic element." 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	Tremblay teaches (fig 22A-B) a device for data projection having an angle-selective holographic element (HOE 204) to be arranged by a carrier, which has volume holograms generated by direct laser modulation, and which directs light received from an imaging device with first and second imaging systems (scanning mirrors 2201,2202) to form first and second intermediate images (images generated by beams 2203 and 2204). The light from the first and second imaging systems (2201,2202) illuminate a portion of a hologram at first and second illumination angles in an overlapping manner. 
Morishima teaches (fig 17-19) that the first and second imaging systems (displays 73,74) are arranged at first and second, angles and distances with respect to the holographic element (HOE 78). Brandt teaches (fig 1) that the two intermediate images (projected objects 3,4) are arranged at different distances from the holographic element (holographic diffractive unit 6). Combined Tremblay-Morishima-Brandt teach the invention of Claims 1 and 27-28.
b)	Tremblay requires using the same distance for each exit pupil. Tremblay teaches away from a first and second imaging system arranged at different distances with respect to the holographic element.

Applicant argues that Tremblay teaches away.  However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2124).

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to  an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have “relatively acceptable dimensional stability” and “some degree of flexibility,” but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since “Gurley asserted no discovery beyond what was known in the art.” 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

	In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because Tremblay does not state that the first and second imaging systems cannot be at different distances from the holographic element. Tremblay does not restrict or place any constraints on the distance between the imaging systems and the holographic element. Further, operation of Tremblay’s device would not change should the first and second imaging systems be arranged at different distances from the holographic element.
	Hence Tremblay does not teach away from a first and second imaging system arranged at different distances with respect to the holographic element
	
c)	The Office Action mischaracterizes Brandt as teaching "at least two 2 intermediate images (projected objects 3, 4) are arranged at different distance." Brandt instead teaches forming objects separated by a virtual distance d such that the objects move in parallax as the driver moves their head. This creates the illusion that the objects are two different images of two different objects. The objects are created by the same source (5) at the same distance from the holographic element (6). 
	Brandt teaches (fig 1) that a holographic display (p32, lines1-3) comprising the holographic diffractive unit 6 which has a hologram which deflects light from a light source 5 into projected virtual image objects 3 and 4 separated in the depth direction by a distance d. The images are of two different objects, as shown in fig 2, where one of the virtual images is an arrow 12 and the other is a 3d scenery 11, (p29, lines 1-6). The objects are at different distances from the holographic diffractive unit 6 as they are separated by a distance in the depth direction. Hence Brandt teaches at least two intermediate images arranged at different distances from the holographic element.
	Also, in the combination of Tremblay-Morishima-Brandt, Tremblay and Morishima teach two different imaging systems which project first and second intermediate images. Brandt is not being utilized to teach two different imaging systems. Brandt is utilized to teach the limitation “at least two intermediate images arranged at different distances from the holographic element”.
d)	the Office Action uses impermissible hindsight reconstruction in that it uses the claims as a roadmap to modify, reconstruct and apply the cited prior. A person skilled in the art would not use and combine the cited prior art using multiplexing in Tremblay and LCD illumination in Morishima to arrive at applicant's claimed invention that uses direct laser modulation. The Office Action, improperly, ignores the level of skill in the art and differences between the prior art and applicant's invention as disclosed and claimed, and instead cherry- picks and isolates features from the different embodiments disclosed in the cited art ignoring the teachings of that art as relates to hologram structure or generation.
	Any judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). 
Tremblay, teaches that it is routine skill in the art to have two imaging systems which project light at first and second illumination angles and fall in an overlapping manner on a holographic element which creates two intermediate images. Morishima teaches that it’s a routine experimentation for a person of ordinary skill to have the imaging systems to be tilted at first and second angles and placed at first and second distances from the holographic element and Brandt teaches that it is common to design an imaging system which can project the two intermediate images to be at different distances from the holographic element. A person of ordinary skill in the art would be able to make the claimed invention without undue experimentation as the design ideas are common place in the art. 

e)	The Office Action's improper justification for combining the disparate references of Tremblay, Morishima, and Brandt is that they are related heads up displays with projected objects and ignores multiple descriptions in each of the asserted references which require features that cannot combine with the other references. For example, Tremblay requires multiplexing using multiple exit pupils to expand an eyebox. However, Morishima requires magnifying a single large image by "dividing single large image information . . . enlarging/reducing the five pieces of image information at non-equal magnifications." Tremblay cannot be combined with Morishima for at least the reason that Tremblay uses "(de)magnification" to relay an image to the eye location. Brandt's parallax effect creating a virtual distance does not provide a basis to combine these disparate references. Brandt relies on a single image source to create a layered image effect to induce the parallax effect.
	Appl. No. 15/545,873The office action   
Applicant’s arguments of the unworkability of the combination, due to multiple descriptions in each of the asserted references which require features that cannot combine with the other references, appear to be based on a literal application of the actual structure of Tremblay to the actual structure of Morishima or Brandt.  However, that is not the proper standard for the analysis required under 35 USC 103(a).  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

	Tremblay teaches first and second imaging systems (scanning mirrors 2201,2202) to form first and second intermediate images (images generated by beams 2203 and 2204). The light from the first and second imaging systems (2201,2202) illuminate a portion of a hologram at first and second illumination angles in an overlapping manner. Morishima teaches (fig 17-19) that the first and second imaging systems (displays 73,74) are arranged at first and second, angles and distances with respect to the holographic element (HOE 78). Brandt teaches (fig 1) that the two intermediate images (projected objects 3,4) are arranged at different distances from the holographic element (holographic diffractive unit 6).
	The structure taught in the combined teachings of the references, as set forth above, is a device for data projection Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of a device for 3d data projection.  See MPEP § 2112.01.  
	Examiner also provided reason to combine (i.e., “purpose of proving a high definition image and light beams from a plurality of displays as a continuous single image information” while combining Morishima with Tremblay and “purpose of utilizing an improved scheme for projecting different sets of data at the same time” while combining Brandt with Tremblay-Morishima), please see the previous Office Action pages 9 and 16. Applicant has merely alleged that no reason was provided or no reason exists, and has not provided any evidence or argument directed to how the identified reason in the first action fails to meet the legal requirements of a reason to combine as set forth by KSR.  
 	In addition, Tremblay, Morishima and Brandt are in the same field of endeavor and study similar problems of projecting multiple data to a viewing site.
	In view of the above arguments, Claim 1 and new Claims 27,28 are rejected in view of Tremblay-Morishima-Brandt.
f)	Dependent claims are allowable for at least the same reasons as the base claims.
	Dependent claims are not patentable for at least the same reasons as the base claims.
Claims 1-3,5-8,10-12,24,27-28 are rejected as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,5-6,10-12,24, 27,28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (EP 3 296 797 A1, of record) in view of Morishima et al (US 5,589,956A, of record) and further in view of Brandt et al (US 7,936,489 B2, of record).
Regarding Claim 1, Tremblay teaches (fig 2A-B,22A-B) device for data projection (heads up display or head worn display, HUD, HWD, col 19, p98, lines 49-54), comprising: 
a holographic element (Holographic optical element HOE, holographic transflector 204, p101, line 58, col 21, lines 1-4) to be arranged by a carrier (lens of glasses 101, p100, lines 16-17), 
the holographic element (Holographic optical element HOE, holographic transflector 204, p101, line 58, col 21, lines 1-4) configured to be angle-selective (volume holograms exhibit selectivity for one wavelength and angle of incidence, col 21, p102, lines 31-38) and 
containing volume holograms (multiplexing of holographic element, volume holographic elements, col 21, p102, lines 28-35, angle multiplexed hologram, col 32, p114, lines 24-36) 
for a first and second imaging systems (two scanning mirrors 2201,2202, p114, lines 24-35), the volume holograms (volume holographic elements, col 21, p102, lines 28-35) generated by direct laser modulation (multiplexing of holographic element, volume holographic elements, col 21, p102, lines 28-35, multiplexing is performed by laser modulation of holographic media, angle multiplexed hologram, col 32, p114, lines 24-36);
and an imaging device (two scanning mirrors 2201,2202, p114, lines 24-35) which is adapted and arranged to reflect light (scanning mirror 205 which scans light beams intensity modulated with digital image, p102, lines 48-51) corresponding to data (digital image) to be projected, to the holographic element (Holographic optical element HOE, holographic transflector 204, p101, line 58, col 21, lines 1-4), 
wherein the holographic element  (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4) is adapted to direct light received by the imaging device  (two scanning mirrors 2201,2202, p114, lines 24-35)  to a viewing site (user’s eye) to form a first and second intermediate image (images generated by beams 2203 and 2204, similar to images 401,402,  fig 4A, col 22, p103, lines 26-30)  provided by the imaging device (two scanning mirrors 2201,2202, p114, lines 24-35)  that are viewable from the viewing site (user’s eye);
the first imaging system (scanning mirror 2201, p114, lines 24-35) illuminating a portion of a hologram (volume hologram which is part of HOE 204) at a first illumination angle (two different angles, p114, lines 24-30, angle subtended by light from 2201) in an overlapping manner with respect to the second imaging system (scanning mirror 2202, p114, lines 24-35)  , 
the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4) to generate  a first intermediate image (image generated by beam 2203, similar to image 401, fig 4A, col 22, p103, lines 26-30) of at least two intermediate images (images generated by beams 2203 and 2204, similar to images 401,402,  fig 4A, col 22, p103, lines 26-30) by direct laser modulation (light source for light incident on scanner 2201 has wavelength that a volume hologram on 204 is sensitive to, volume holograms are angle multiplexed on 204, multiplexing is performed by laser modulation of holographic media, angle multiplexed hologram, col 32, p114, lines 24-36);
the second imaging system (scanning mirror 2202, p114, lines 24-35)   illuminating the portion of the hologram (volume hologram which is part of HOE 204) at a second illumination angle (two different angles, p114, lines 24-30, angle subtended by light from 2202) in an overlapping manner with respect to the first imaging system (scanning mirror 2201, p114, lines 24-35), 
the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4)  to generate a second intermediate image (image generated by beam 2204, similar to image 402, fig 4A, col 22, p103, lines 26-30) of the at least two intermediate images (images generated by beams 2203 and 2204, images 401,402,  fig 4A, col 22, p103, lines 26-30) by direct laser modulation (light source for light incident on scanner 2202 has wavelength that a volume hologram on 204 is sensitive to, volume holograms are angle multiplexed on 204, multiplexing is performed by laser modulation of holographic media, angle multiplexed hologram, col 32, p114, lines 24-36); 
However, Tremblay does not teach
an imaging device adapted to transmit light to the holographic element; and 
the first imaging system arranged at a first angle with respect to the holographic element, and the second imaging system arranged at a second angle with respect to the holographic element.
Tremblay and Morishima are related as holographic elements associated with imaging devices.
Morishima teaches (fig 17-19),
an imaging device (image display elements 73, 74, col 14, lines 4-8) adapted to transmit light (image display elements 73,74 are transmitting light as in fig 17) to the holographic element (HOE 78); and
wherein the imaging device (image display elements 73, 74, col 14, lines 4-8) comprises the first imaging system (image display element 73) arranged at a first angle (line on which image display elements 73 and 74 are placed is not parallel to line on which HOE 78 is placed and hence the image display elements 73 and 74 make different angles to the HOE 78, image display element 73 is taken to make a first angle with HOE 78) with respect to the holographic element (HOE 78), and
the second imaging system (image display element 74) arranged at a second angle (line on which image display elements 73 and 74 are placed is not parallel to line on which HOE 78 is placed and hence the image display elements 73 and 74 make different angles to the HOE 78, image display element 74 is taken to make a second angle with HOE 78) with respect to the holographic element (HOE 78), (Tremblay’s scanning mirrors scan light beams which are intensity modulated with digital image, p102, lines 48-51 and hence function as imaging devices, similar to Morishima’s imaging devices which transmit image light and hence Tremblay’s scanning mirrors can be substituted with Morishima’s imaging devices in the combination).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay  to include the teachings of Morishima such that  an imaging device adapted to transmit light to the holographic element;  and the first imaging system arranged at a first angle with respect to the holographic element, and the second imaging system arranged at a second  angle with respect to the holographic element for the purpose of  providing a high definition image and light beams from plurality of displays as continuous single image information (col 2, lines 50-58).  
However, Tremblay-Morishima do not teach wherein the at least two Attorney Docket No.: 79758.25 intermediate images are arranged at different distances from the holographic element.
Tremblay-Morishima and Brandt are related as head up displays with projected objects.
Brandt teaches (Fig 1),
wherein the at least two Attorney Docket No.: 79758.25 intermediate images (projected objects 3,4, col 2, lines 19-27) are arranged at different distances (objects 3,4 are at different distances from diffractive unit 6) from the holographic element (holographic diffractive unit 6, col 3, lines 4-11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay-Morishima to include the teachings of Brandt such that the at least two Attorney Docket No.: 79758.25 intermediate images are arranged at different distances from the holographic element for the purpose of utilizing an improved scheme for projecting different sets of data at the same time, (col 1, lines 27-29).

Regarding Claim 2, Tremblay-Morishima-Brandt teaches the device as claimed in claim 1, wherein the device (heads up display or head worn display, HUD, HWD, col 19, p98, lines 49-54, Tremblay) is adapted to represent a three-dimensional object (augmented reality with three-dimensional information, col 37, lines 11-17). 	
Regarding Claim 5, Tremblay-Morishima-Brandt teaches the device as claimed in claim 4.
However, Morishima in embodiment of Fig. 17-19 does not teach
wherein one of the at least two intermediate images comprises a real image.
Tremblay- embodiment of fig 17-19 of Morishima-Brandt and embodiment of Fig.25 of Morishima are related as intermediate images.
embodiment of Fig. 25 of Morishima teaches (fig 25),
wherein one of the at least two intermediate images (two images are synthesized on an intermediate image plane 91, col 15, lines 55-60) comprises a real image (spatial image of a real image is synthesized on the intermediate imaging plane 91, col 15, lines 62-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay- embodiment of Fig. 17-19 of Morishima-Brandt to include the teachings of embodiment of Fig. 25 of Morishima such that one of the at least two intermediate images comprises a real image for the purposes of observer recognizing a high definition synthesized image (col 15, lines 62-67).

Regarding Claim 6, Tremblay-Morishima-Brandt teaches the device as claimed in claim 4, 
	wherein at least one of the at least two intermediate images (images generated by beams 2203 and 2204, similar to images 401,402, fig 4A, col 22, p103, lines 26-30, Tremblay) comprises a virtual image (images 401,402 are virtual, also virtual images, p1, lines 1-4).  

Regarding Claim 10, Tremblay-Morishima-Brandt teach the device as claimed in claim 1, 
wherein each of the at least two 2Attorney Docket No.: 79758.25 intermediate images (projected objects 3,4, col 2, lines 19-27, Brandt) are viewable from different viewing sites (projected objects can be seen by other persons and hence it means from different viewing sites in the vehicle, col 3, lines 55-57. The driver can look at the objects from different angles, col 3, lines 1-3 and hence from different viewing sites).  

Regarding Claim 11, Tremblay-Morishima-Brandt teach the device as claimed in claim 1.
However, Tremblay in embodiment of Fig. 22-Morishima does not teach
wherein the holographic element is adapted to generate a first intermediate image of the at least two intermediate images on the basis of a first group of wavelengths, and a second intermediate image of the at least two intermediate images on the basis of a second group of wavelengths, which differ from the wavelengths of the first group.
embodiment of Fig. 22 of Tremblay-Morishima and embodiment of Fig. 3A-B,8 of Tremblay are related as HUD and display content.
embodiment of Fig. 3A-B,8 of Tremblay teaches 
wherein the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4)   is adapted to generate a first intermediate image (diffracted light 208 forming a virtual image, p102, lines 45-55, such as image 401 in fig 4A, p103, lines 26-30) of the at least two intermediate images on the basis of a first group of wavelengths (two light beams 206 and 301 of different wavelengths, p102, lines 45-48), and a second intermediate image (diffracted light 303 forming a virtual image, p102, lines 45-55, such as image 402 in fig 4A, p103, lines 26-30) of the at least two intermediate images (diffracted light 208,303 forming a virtual images, p102, lines 45-55, such as images 401,402 in fig 4A, p103, lines 26-30) on the basis of a second group of wavelengths (two light beams 206 and 301 of different wavelengths, p102, lines 45-48), which differ from the wavelengths of the first group.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of Fig. 22 of Tremblay-Morishima to include the teachings of embodiment of Fig. 4A-B,8 of Tremblay such that wherein the holographic element is adapted to generate a first intermediate image of the at least two intermediate images on the basis of a first group of wavelengths, and a second intermediate image of the at least two intermediate images on the basis of a second group of wavelengths, which differ from the wavelengths of the first group for the purpose of extending the eyebox effectively using different light sources with similar colors for several exit pupil locations (p102, lines 26-28, p13, lines 1-7). 

Regarding Claim 12, Tremblay-Morishima-Brandt teach the device as claimed in claim 1, wherein the first imaging system and the second imaging system (two scanning mirrors 2201,2202, p114, lines 24-35, Tremblay) are arranged at different sites (scanning mirrors 2201 and 2202 are spaced apart and hence are at different sites).

Regarding Claim 24, Tremblay-Morishima-Brandt teaches the method for operating a device as claimed in claim 1, comprising: 
illuminating the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4)  of the device in an overlapping manner with respect to the first and second imaging systems (two scanning mirrors 2201,2202, p114, lines 24-35, Tremblay), in which the portion of the hologram (volume hologram which is part of HOE 204) is illuminated at the first illumination angle (two different angles, p114, lines 24-30, angle subtended by light from 2201) with respect to the second imaging system (scanning mirror 2202, p114, lines 24-35, Tremblay)) and in which the portion of the hologram(volume hologram which is part of HOE 204)  is illuminated at the second illumination angle (two different angles, p114, lines 24-30, angle subtended by light from 2202) with respect to the first imaging system (scanning mirror 2201, p114, lines 24-35, Tremblay); and directing the light to the viewing site (user eye) by way of the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4), the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4)  containing volume holograms (volume holographic elements, col 21, p102, lines 28-35) for the first and second imaging systems (two scanning mirrors 2201,2202, p114, lines 24-35, Tremblay).

Regarding Claim 27, Tremblay teaches (fig 2A-B,22A-B) device for data projection (heads up display or head worn display, HUD, HWD, col 19, p98, lines 49-54), comprising: 
a holographic element (Holographic optical element HOE, holographic transflector 204, p101, line 58, col 21, lines 1-4) to be arranged by a carrier (lens of glasses 101, p100, lines 16-17), 
the holographic element (Holographic optical element HOE, holographic transflector 204, p101, line 58, col 21, lines 1-4) configured to be angle-selective (volume holograms exhibit selectivity for one wavelength and angle of incidence, col 21, p102, lines 31-38) and 
containing volume holograms (multiplexing of holographic element, volume holographic elements, col 21, p102, lines 28-35, angle multiplexed hologram, col 32, p114, lines 24-36) 
for a first and second imaging systems (two scanning mirrors 2201,2202, p114, lines 24-35), the volume holograms (volume holographic elements, col 21, p102, lines 28-35) generated by direct laser modulation (multiplexing of holographic element, volume holographic elements, col 21, p102, lines 28-35, multiplexing is performed by laser modulation of holographic media, angle multiplexed hologram, col 32, p114, lines 24-36);
an imaging device (two scanning mirrors 2201,2202, p114, lines 24-35) which is adapted and arranged to reflect light (scanning mirror 205 which scans light beams intensity modulated with digital image, p102, lines 48-51) corresponding to data (digital image) to be projected, to the holographic element (Holographic optical element HOE, holographic transflector 204, p101, line 58, col 21, lines 1-4), 
wherein the holographic element  (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4) is adapted to direct light received by the imaging device  (two scanning mirrors 2201,2202, p114, lines 24-35)  to a viewing site (user’s eye) to form a first and second intermediate image (images generated by beams 2203 and 2204, similar to images 401,402,  fig 4A, col 22, p103, lines 26-30)  provided by the imaging device (two scanning mirrors 2201,2202, p114, lines 24-35)  that are viewable from the viewing site (user’s eye);
wherein the imaging device (two scanning mirrors 2201,2202, p114, lines 24-35) comprises a first imaging system (scanning mirror 2201, p114, lines 24-35) arranged and a second imaging system (scanning mirror 2202, p114, lines 24-35) ;
the first imaging system (scanning mirror 2201, p114, lines 24-35)  illuminating a portion of a hologram (volume hologram which is part of HOE 204) at a first illumination angle (two different angles, p114, lines 24-30, angle subtended by light from 2201) in an overlapping manner with respect to the second imaging system ( scanning mirror 2202, p114, lines 24-35), the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4) to generate  a first intermediate image (image generated by beam 2203, similar to image 401, fig 4A, col 22, p103, lines 26-30) of at least two intermediate images (images generated by beams 2203 and 2204, similar to images 401,402,  fig 4A, col 22, p103, lines 26-30) by direct laser modulation (light source for light incident on scanner 2201 has wavelength that a volume hologram on 204 is sensitive to, volume holograms are angle multiplexed on 204, multiplexing is performed by laser modulation of holographic media, angle multiplexed hologram, col 32, p114, lines 24-36), and 
the second imaging system (scanning mirror 2202, p114, lines 24-35)   illuminating the portion of the hologram (volume hologram which is part of HOE 204) at a second illumination angle (two different angles, p114, lines 24-30, angle subtended by light from 2202) in an overlapping manner with respect to the first imaging system (scanning mirror 2201, p114, lines 24-35), 
the holographic element (Holographic optical element HOE , holographic transflector 204, p101, line 58, col 21, lines 1-4)  to generate a second intermediate image (image generated by beam 2204, similar to image 402, fig 4A, col 22, p103, lines 26-30) of the at least two intermediate images (images generated by beams 2203 and 2204, images 401,402,  fig 4A, col 22, p103, lines 26-30) by direct laser modulation (light source for light incident on scanner 2202 has wavelength that a volume hologram on 204 is sensitive to, volume holograms are angle multiplexed on 204, multiplexing is performed by laser modulation of holographic media, angle multiplexed hologram, col 32, p114, lines 24-36); and 
However, Tremblay does not teach
an imaging device adapted to transmit light to the holographic element; and 
the first imaging system arranged at a first angle and a first distance with respect to the holographic element, and the second imaging system arranged at a second angle and a second distance with respect to the holographic element;
Tremblay and Morishima are related as holographic elements associated with imaging devices.
Morishima teaches (fig 17-19),
an imaging device (image display elements 73, 74, col 14, lines 4-8) adapted to transmit light (image display elements 73,74 are transmitting light as in fig 17) to the holographic element (HOE 78); and
wherein the imaging device (image display elements 73, 74, col 14, lines 4-8) comprises the first imaging system (image display element 73) arranged at a first angle (line on which image display elements 73 and 74 are placed is not parallel to line on which HOE 78 is placed and hence the image display elements 73 and 74 make different angles to the HOE 78, image display element 73 is taken to make a first angle with HOE 78) and a first distance (image display 73 is at a first distance which is different from the second distance of image display 74 from HOE 78) with respect to the holographic element (HOE 78), and
the second imaging system (image display element 74) arranged at a second angle (line on which image display elements 73 and 74 are placed is not parallel to line on which HOE 78 is placed and hence the image display elements 73 and 74 make different angles to the HOE 78, image display element 74 is taken to make a second angle with HOE 78) and a second distance (image display 74 is at a second distance which is different from the first distance of image display 73 from HOE 78)  with respect to the holographic element (HOE 78), (Tremblay’s scanning mirrors scan light beams which are intensity modulated with digital image, p102, lines 48-51 and hence function as imaging devices, similar to Morishima’s imaging devices which transmit image light and hence Tremblay’s scanning mirrors can be substituted with Morishima’s imaging devices in the combination);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay  to include the teachings of Morishima such that  an imaging device adapted to transmit light to the holographic element;  and the first imaging system arranged at a first angle and a first distance with respect to the holographic element, and the second imaging system arranged at a second  angle and a second distance with respect to the holographic element for the purpose of  providing a high definition image and light beams from plurality of displays as continuous single image information (col 2, lines 50-58).  
However, Tremblay-Morishima do not teach wherein the at least two intermediate images are arranged at different distances from the holographic element.
Tremblay-Morishima and Brandt are related as head up displays with projected objects.
Brandt teaches (Fig 1),
wherein the at least two intermediate images (projected objects 3,4, col 2, lines 19-27) are arranged at different distances (objects 3,4 are at different distances from diffractive unit 6) from the holographic element (holographic diffractive unit 6, col 3, lines 4-11);
the first intermediate image and the second intermediate image (projected objects 3,4, col 2, lines 19-27) comprise a same wavelength (light source 5, p32, lines 1-3, which is common for forming the projected images 3 and 4 and hence the two images have the same wavelength).  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay-Morishima to include the teachings of Brandt such that the at least two  intermediate images are arranged at different distances from the holographic element and the first intermediate image and the second intermediate image comprise a same wavelength for the purpose of utilizing an improved scheme for projecting different sets of data at the same time, (col 1, lines 27-29).

Regarding Claim 28, Tremblay-Morishima-Brandt teaches device as claimed in claim 1, 
wherein the imaging device (image display elements 73, 74, col 14, lines 4-8, Morishima) comprises the first imaging system (image display element 73) arranged at a first angle (line on which image display elements 73 and 74 are placed is not parallel to line on which HOE 78 is placed and hence the image display elements 73 and 74 make different angles to the HOE 78, image display element 73 is taken to make a first angle with HOE 78) and a first distance (image display 73 is at a first distance which is different from the second distance of image display 74 from HOE 78) with respect to the holographic element (HOE 78), and
the second imaging system (image display element 74) arranged at a second angle (line on which image display elements 73 and 74 are placed is not parallel to line on which HOE 78 is placed and hence the image display elements 73 and 74 make different angles to the HOE 78, image display element 74 is taken to make a second angle with HOE 78) and a second distance (image display 74 is at a second distance which is different from the first distance of image display 73 from HOE 78)  with respect to the holographic element (HOE 78).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay et al (EP 3 296 797 A1, of record) in view of Morishima et al (US 5,589,956A, of record) and Brandt et al (US 7,936,489 B2, of record)  and  further in view of  Futterer et al (US 2013/0222384 A1, of record).
Regarding Claim 3, Tremblay-Morishima-Brandt teaches the device as claimed in claim 2. 
	However, Tremblay-Morishima-Brandt do not teach wherein the imaging device comprises an amplitude modulator and a phase modulator for generating three-dimensional images.
Tremblay-Morishima-Brandt and Futterer are related as head up displays with projected objects.
Futterer teaches (Fig 12b),
wherein the imaging device (complex valued light modulator, p220, lines 1-10) comprises an amplitude modulator (SLM 200, amplitude modulating light modulator, p220, lines 1-10) and a phase modulator (OASLM 250 is a phase modulator, p220, lines 1-10) for generating three-dimensional images (three dimensional scene, p6, 1-6)…
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay-Morishima-Brandt to include the teachings of Futterer such that wherein the imaging device comprises an amplitude modulator and a phase modulator for generating three-dimensional images for the purpose of utilizing a  display device with no demand for size and weight used for 3D data sets viewed without fatigue for long periods, p6, lines 8-17).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Tremblay et al (EP 3 296 797 A1, of record) in view of Morishima et al (US 5,589,956A, of record) and Brandt et al (US 7,936,489 B2, of record) and further in view of Piehler et al (US 2014/0247433 A1, of record).
Regarding Claim 7, Tremblay-Morishima-Brandt teaches the device as claimed in claim 4.
However, Tremblay-Morishima-Brandt does not teach a distance of at least one of the at least two intermediate images from the viewing site is at least 2 m.
Tremblay-Morishima-Brandt and Piehler are related as intermediate image and viewing site.
Piehler teaches (Fig 1), a head up display (para 21, lines 1-4, display area 2, para 30, lines 1-3)
a distance of the intermediate image (intermediate image, para 46, lines 5-10) from the viewing site (observer) is at least 2 m (greater than or equal to 2m, para 46, lines 6-10).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Tremblay-Morishima-Brandt to include the teachings of Piehler such that a distance of at least one of the at least two intermediate images from the viewing site is at least 2m for the purpose of displaying images at distance from the viewer that do not require accommodation times when the viewer changes field of view from outdoor scene to the display contents (para 21, lines 6-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JVD
Jyotsna V DabbiExaminer, Art Unit 2872     						7/21/2022

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872